Citation Nr: 0005789	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  94-26 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and J.O.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from February 1987 to August 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 decision by the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which (in part) denied the veteran's claim for an 
increased evaluation for his service-connected chronic 
lumbosacral strain.  This appeal was previously before the 
Board and was remanded in September 1997.


REMAND

The veteran's representative maintains that the directions 
set forth in the September 1997 remand were not accomplished.  
In this regard, the Board notes that the underlying purpose 
of the September 1997 remand was to develop the medical 
record to allow for review of the degree of additional 
functional loss due to pain, fatigue, incoordination and 
weakness.  38 C.F.R. §§ 4.40, 4.45 (1999); DeLuca v. Brown, 8 
Vet.App. 202 (1995).  

The veteran underwent VA spine examination in February 1998.  
Although the Board's remand requested that the examiner set 
out what are medically considered to be normal ranges of 
motion of the lumbar spine as well as actual ranges of motion 
shown on testing, the normal ranges of motion are not listed 
in the report.  Moreover, although the examiner clearly noted 
the veteran's complaints of pain, no information was 
furnished as to the degree of additional range-of-motion 
loss, if any, due to pain, nor was there a clear report as to 
whether or not the veteran suffers additional functional loss 
due to weakened movement, excess fatigability, or 
incoordination.  In sum, the February 1998 examination report 
appears to be inadequate to allow for proper review of the 
increased rating claims under  38 C.F.R. §§ 4.40, 4.45 
(1999); DeLuca v. Brown, 8 Vet.App. 202 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet.App. 268, 271 (1998). 

The Board notes here that additional medical evidence was 
received at the Board in January 2000.  Although not received 
within the appropriate time period set forth in 38 C.F.R. 
§ 20.1304 (1999) for submission of additional evidence, such 
additional evidence will properly be before the RO for 
preliminary review as a result of the need to remand the case 
for compliance with the September 1997 remand. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  All pertinent VA and private medical 
records not already in the claims file 
should be made of record.

2.  The veteran should be afforded a VA 
spine examination to determine the nature 
and severity of his service-connected low 
back disability.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  The 
examiner should perform full range of 
motion testing of the lumbar spine and 
should clearly report both the normal 
ranges of motion for the lumbar spine and 
the actual ranges of motion shown on 
testing of the veteran so as to allow for 
comparison.  Further, in accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the examination report should clearly 
indicate whether any pain (including 
painful motion or pain with use), flare-
ups of pain, weakened movement, excess 
fatigability, or incoordination results 
in functional loss.  With regard to the 
different ranges of motion tested, the 
examiner should report at what degree 
such motions is limited by pain.  
Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  

3.  After the examination report is 
received by the RO, the RO should review 
the report to ensure compliance with the 
directions set forth in paragraph 2.  If 
necessary, further examination(s) should 
be accomplished until an adequate 
examination for rating purposes is 
conducted. 

4.  Thereafter, the RO should review the 
expanded record, including the December 
1999 private physician's letter, and 
determine whether a higher rating is 
warranted.  The veteran and his 
representative should then be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purpose of this remand is to ensure compliance with the 
September 1997 remand and to develop a proper medical record 
for review.  The veteran and his representative have the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



